151 F.3d 1034
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Juan SANCHEZ-MADRIGALES, Defendant-Appellant.
No. 98-1856.
United States Court of Appeals, Seventh Circuit.
Submitted July 21, 1998.*Decided July 28, 1998.

Appeal from the United States District Court for the Northern District of Indiana, South Bend Division.  No. 3:97cr031 Robert L. Miller, Jr., Judge.
Before Hon.  JOHN L. COFFEY, Hon.  FRANK H. EASTERBROOK, Hon.  KENNETH F. RIPPLE, Circuit Judges.

Order

1
Juan Sanchez-Madrigales pleaded guilty to unlawfully reentering the United States, in violation of 18 U.S.C. § 1326, was sentenced to 46 months' imprisonment, and appeals.  By pleading guilty Sanchez-Madrigales waived all non-jurisdictional objections to his conviction, see United States v. Broce, 488 U.S. 563, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989), and as part of the plea agreement Sanchez-Madrigales waived any opportunity to appeal from the sentence.  Such waivers are enforceable unless the guilty plea is defective, see United States v. Wagner, 103 F.3d 551 (7th Cir.1996), and Sanchez-Madrigales does not contend that the plea was involuntary or otherwise open to attack.  Cf. Bousley v. United States, 523 U.S. 614, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998).


2
Thus it is not surprising that Sanchez-Madrigales's attorney seeks to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), advising the court that in his view the appeal is frivolous.  Notified of counsel's position and given an opportunity to respond, Sanchez-Madrigales did not do so.  We conclude that there is indeed no non-frivolous appellate issue.  The record shows that counsel reviewed the plea agreement with Sanchez-Madrigales, as did the judge; Sanchez-Madrigales acknowledged that he understood the waiver.  These proceedings occurred in English, which Sanchez-Madrigales informed the judge he could understand.  The record does not offer any reason to doubt this assurance.


3
We grant counsel's motion to withdraw and dismiss the appeal as frivolous.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a); Cir.R. 34(f)